PER CURIAM.
Respondent’s brief in support of its petition for rehearing urges that the damages should be divided because the Josh Cook was negligent in whistling its assent for the Rees Lee to pass at a dangerous place. The Josh Cook, by its signal of two whistles, did not assent that the Rees Lee could pass recklessly, but only that it could pass safely, if properly navigated. It assented that it could pass at a proper distance and at a proper speed. The Rees Lee ran at full head into shoal water over a reef, and its pilot should have known that the shoal might extend there. The testimony is convincing that the place was safe for passing, if the Rees Lee had passed slowly. The resistance of the shoal water then would have been so little that the rudder would have controlled the boat. There is no evidence that the pilot of the Josh Cook had reason to anticipate that the Rees Lee would undertake to jiass at an improper speed.
The petition for rehearing will be denied.